DETAILED ACTION
Response to Amendment
This Office action is in response to the amendment filed on 10/27/2022, wherein
claims 1-11 and 16 are under consideration and claims 12-15 and 17-22 remain
withdrawn.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/08/2022 has been
considered.
Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can
be found in a prior Office action.
Unless stated otherwise, rationales for the following rejections can be found in
the Office action dated 7/27/2022.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over
US 2012/0010361 A1 to Urakawa et al. with evidentiary support from US 7,104,642 B2.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US
2012/0010361 A1 to Urakawa et al. as applied to claim 1 above, and further in view of
WO 2015/108834 A1 to Pokorny et al.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US
2012/0010361 A1 to Urakawa et al. as applied to claim 1 above, and further in view of
Kim et al., Journal of Information Display, Vol. 7, No. 3, 2006, pages 13-18.
Response to Arguments
	Applicant's arguments filed 10/27/2022 have been fully considered. Applicant  alleges that “there is no motivation to modify the compositions of Urakawa” so that they
are inkjet printable and have a high refractive index. Applicant explains that an inkjet
printable composition must have a low viscosity and small particle size (to avoid
clogging the inkjet nozzles). Applicant also alleges that the examples disclosed by
Urakawa all have a thickness of 200 microns, “thus there is no need to prepare thin
coatings as in the current use and therefore there is no need for inkjet printing.” The
arguments are not persuasive. As stated in the rejection, Urakawa does not place any
restriction on the method of coating/printing [0213]. The coating film can be as thin as 1
micron [0214]. The particle size is only 1-100 nm [0041]. The refractive index can be as
high as 1.58 (table 2) and should be adjusted as desired [0222]. The viscosity can be as
low as 30 mPa·s at 25oC [0186]. The rejection also points out that a curable
composition, such as the one disclosed by Urakawa, having a viscosity of 30 mPa·s at
25oC is inkjet printable. It is also noted that the viscosity recited in claim 1 is measured
from 25-60oC and it is worth mentioning that a viscosity of 30 mPa·s at 60oC can be
much higher than 30 mPa·s at room temperature. Therefore, nothing in Urakawa’s
teachings deters a person of ordinary skill in the art from using inkjet printing as a
coating method, if so desired, to obtain a coating having a refractive index as high as
1.58. Applicant also alleges that maintaining a low viscosity while increasing the
refractive index is not easy because the latter would require a higher concentration of
(1) aromatic monomers, which would increase the viscosity and/or (2) high refractive
index particles which may clog the inkjet nozzles. These are mere allegations. For example, a composition having a viscosity higher than 30 mPa·s at room temperature can still be inkjet printable as long as the viscosity is reduced, e.g., to less than 30 mPa·s, at the jetting temperature, which is normally much higher than room temperature (see page 3 of the attached English-language translation of JP-2013203828-A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762